Case 1:20-cr-20129-DMM Document 27 Entered on FLSD Docket 01/07/2021 Page 1 of 3




                              THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 20-cr-20129-DMM


  UNITED STATES OF AMERICA,

                 Plaintiff,

  v.


  HECTOR ALEJANDRO CABRERA FUENTES,

              Defendant.
  ______________________________________/

        UNOPPOSED MOTION TO CONTINUE TRIAL SETTING AND RELATED
                              DEADLINES

         The Defendant moves to continue the presently scheduled trial and related deadlines, and

  hereby state as follows:

         1.      On February 28, 2020, a grand jury sitting in the Southern District of Florida

  returned an Indictment charging Hector Alejandro Cabrera Fuentes with acting as an agent of a

  foreign government within the United States, without prior notification to the Attorney General,

  as required by law, in violation of Title 18, United States Code, Section 951 [D.E. 10].

         2.      This matter is currently set for trial on February 8, 2021 [D.E. 26].

         3.      On March 16, 2019, the government filed a Motion for a Pre-Trial Conference

  Pursuant to 18 U.S.C. APP. III (CIPA) Section 2 [D.E. 15] and Motion to Designate Classified

  Information Security Officer [D.E. 16], alleging that this case involves classified materials.

         4.      As of the filing of this request, undersigned counsel has just been informed that he

  will be granted security clearance to review these classified materials after some house-keeping
Case 1:20-cr-20129-DMM Document 27 Entered on FLSD Docket 01/07/2021 Page 2 of 3




  matters are completed. It is anticipated that counsel will then need to time to review and discuss

  these materials with his client.

         5.       Because of the Coronavirus pandemic, access to Dr. Cabrera-Fuentes at the FDC

  Miami is limited.

         6.       On October 20, 2020, Chief Judge K. Michael Moore issued his Seventh Order

  Concerning Jury Trials which specifically continued all jury trials to April 5, 2021 and all

  corresponding pre-trial related deadlines as well.

         7.       Based on the foregoing, undersigned counsel requests that the current trial and

  corresponding acceptance and pre-trial motions deadline be reset consistent with Judge Moore’s

  Oct 20, 2020. Order.

         8.       Dr. Cabrera- Fuentes consents to the filing of this motion as well as the request to

  exclude time.

         9.       AUSA Michael Thakur does not oppose the relief requested in this motion.

         WHEREFORE, the Defendant requests that the current trial deadlines in this matter be

  reset after the CIPA and discovery related issues

  Dated this 7th day of January 2021.

                                                        s/ Ronald Gainor
                                                        Ronald Gainor, Esq.
                                                        Florida Bar No. 606960
                                                        GAINOR & DONNER
                                                        3250 Mary Street Suite 405
                                                        Miami, Florida 33133
                                                        O: 305-537-2000
                                                        C: 305-206-2008
                                                        F: 305-537-2001
                                                        Email: gainorlaw@gmail.com
                                                        Counsel for Defendant
                                                        Hector Alejandro Cabrera Fuentes
Case 1:20-cr-20129-DMM Document 27 Entered on FLSD Docket 01/07/2021 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 7th day of January 2021, I electronically filed the
  foregoing Motions with the Clerk of Court using the CM/ECF system, which will send notification
  of such filing to all interested parties.

                                                     s/ Ronald Gainor
